Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. 	Claims 1-15, drawn to a network computer system for program node associated with corresponding sequence data, the corresponding sequence data of each program node identifying an expectation that the program represented by the program node calls or is called by another one of the multiple programs, to perform tasks in connection with handling of an incoming service request, classified in H04L 41/5054 and H04L 41/5012.

II. 	Claims 16-20, drawn to a method for mitigating failures for a network service for aggregating logging information for a collection of service requests associated with the network service, the logging information including trace routes and timing information that identifies a relative timing as between individual programs of the multiple programs executing in fulfilling service requests classified in H04L 43/10 and H04L 43/0823.




Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case,  invention I has separate utility such as a program node associated with corresponding sequence data, the corresponding sequence data of each program node identifying an expectation that the program represented by the program node calls or is called by another one of the multiple programs, to perform tasks in connection with handling of an incoming service request, and  invention II has mitigating failures for a network service for aggregating logging information for a collection of service requests associated with the network service, the logging information including trace routes and timing information that identifies a relative timing as between individual programs of the multiple programs executing in fulfilling service requests.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to . 

4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to another invention;
(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


03/12/2021
/KIDEST MENDAYE/Examiner, Art Unit 2457  


/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457